UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: April 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of June 6, 2013 the Registrant had 14,702,596 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION AND SUBSIDIARIES INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of April 30, 2013 and January 31, 2013 2 Consolidated Statements of Income for the three-month periods ended April 30, 2013 and 2012 3 Consolidated Statements of Comprehensive Income for the three-month periods ended April 30, 2013 and 2012 4 Consolidated Statements of Shareholders’ Equity for the three-month periods ended April 30, 2013 and 2012 5 Consolidated Statements of Cash Flows for the three-month periods ended April 30, 2013 and 2012 6 Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Qualitative and Quantitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 1 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS PART I – FINANCIAL INFORMATION Item 1.Financial Statements ASSETS April 30, January 31, Current assets (unaudited) Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of$287,351 and $288,102, respectively Inventories Prepaid expenses, deposits and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Current portion of debt $ $ Accounts payable Accrued salaries, wages and benefits Other accrued expenses Dividend payable Customers’ advances Total current liabilities Long-term debt Accrued pension retirement benefits Other non-current liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders’ equity Common shares, $.10 par value; 36,000,000 shares authorized, 15,928,679 shares issued, of which 1,230,581 and 1,231,824 shares were reacquired and held in treasury at the respective dates Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury shares, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended April 30, Net sales $ $ Cost of goods sold Gross profit Selling General and administrative Total selling, general and administrative Acquisition expenses - Income from operations Interest expense ) ) Other (expense) income ) Income before taxes Provision for taxes Net income $ $ Earnings per share, basic $ $ Earnings per share, diluted $ $ Cash dividend per share – declared $ $ Cash dividend per share – paid $ $ See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended April 30, Net income $ $ Other comprehensive (loss) income, net of tax: Foreign currency translation adjustment ) Interest rate swap, net of tax of $20 and ($9,446), respectively ) Other comprehensive (loss) income, net of tax ) Total comprehensive income $ $ See accompanying notes to consolidated financial statements. 4 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (unaudited) Common Shares Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive (Loss) Treasury Shares Total Balances, January 31, 2013 $ ) $ ) $ Net income - Other comprehensive (loss), net of tax - - - ) - ) Dividends - - ) - - ) Stock-based compensation - Stock option transactions - - - Purchase of 9,958 treasury shares - ) ) Balances, April 30, 2013 $ ) $ ) $ Common Shares Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive (Loss)/Income Treasury Shares Total Balances, January 31, 2012 $ ) $ ) $ Net income - Other comprehensive income, net of tax - Dividends - - ) - - ) Stock-based compensation - Balances, April 30, 2012 $ ) $ ) $ See accompanying notes to consolidated financial statements. 5 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended April 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income taxes ) ) (Gain)/loss on sale of property and equipment, net ) Allowance for doubtful accounts ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses, deposits and other assets Accounts payable and accrued expenses ) Customers’ advances ) Accrued pension retirement benefits Other non-current liabilities Net cash provided by operating activities Cash flows from investing activities Proceeds from sale of property and equipment - Acquisitions of property and equipment ) ) Purchases of investments ) ) Proceeds from maturities of investments Net cash provided by (used in) investing activities ) Cash flows from financing activities Reduction of debt ) ) Exercise of stock options - Payment of dividends ) ) Purchase of treasury shares ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at February 1 Cash and cash equivalents at April 30 $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes See accompanying notes to consolidated financial statements. 6 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation: The accompanying unaudited consolidated financial statements include the accounts of Met-Pro Corporation (“Met-Pro” or the “Company”) and its direct and indirect wholly-owned subsidiaries: Mefiag B.V., Met-Pro Product Recovery/Pollution Control Technologies Inc., Strobic Air Corporation, MPC Inc., Pristine Water Solutions Inc., Mefiag (Guangzhou) Filter Systems Ltd., Met-Pro (Hong Kong) Company Limited, Met-Pro Industrial Services Inc., Bio-Reaction Industries Inc., Met-Pro Holdings LLC and Met-Pro Chile Limitada. All significant intercompany accounts and transactions have been eliminated. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts disclosed in the financial statements and accompanying notes.Estimates, by their nature, are based on judgment and available information.Actual results could differ materially from those estimates. Significant estimates inherent in the preparation of the accompanying unaudited consolidated financial statements include valuation of accounts receivable, inventory, goodwill, intangible assets, other long-lived assets, legal contingencies and assumptions used in the calculations of income taxes. The accompanying interim unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.All adjustments (consisting of normal recurring adjustments) considered necessary to present fairly the financial position of the Company as of April 30, 2013 and the results of operations for the three-month periods ended April 30, 2013 and 2012, and changes in shareholders’ equity and cash flows for the three-month periods then ended, have been included. The results of operations for the three-month period ended April 30, 2013 are not necessarily indicative of the results to be expected for the full year.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended January 31, 2013.In addition, the January 31, 2013 Balance Sheet data, presented herein, was derived from the audited consolidated financial statements, but does not include all disclosures required by GAAP. Recent Accounting Pronouncements: In March 2013, the FASB issued Accounting Standards Update (“ASU”) ASU 2013-05, Parent’s Accounting for the Cumulative Translation Adjustment Upon Derecognition of Certain Subsidiaries or Groups of Assets Within a Foreign Entity or of an Investment in a Foreign Entity — a consensus of the FASB Emerging Issues Task Force (“ASU 2013-05”). ASU 2013-05 provides guidance on whether to release cumulative translation adjustments upon certain derecognition events, requiring an entity to distinguish between derecognition events of investments within a foreign entity and changes in investments in a foreign entity. ASU 2013-05 is effective for fiscal years, and interim periods within those years, beginning on or after December 15, 2013. The adoption of this standard is not expected to have a significant impact on the Company’s financial statements. In February 2013, the FASB issued ASU 2013-04, Obligations Resulting From Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date — a consensus of the FASB Emerging Issues Task Force (“ASU 2013-04”). ASU 2013-04 provides guidance related to the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount is fixed at the reporting date. ASU 2013-04 is effective for all prior periods in fiscal years beginning on or after December 15, 2013, including interim reporting periods within those years with early adoption permitted. The adoption of this standard is not expected to have an impact on the Company’s financial statements. 7 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) In February 2013, the FASB issuedASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, an update to ASC Topic 220 - Comprehensive Income, (“ASU 2013-02”). ASU 2013-02 requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. ASU 2013-02 is effective for interim and annual reporting periods beginning on or after December 15, 2012. An entity should provide the required disclosures retrospectively for all comparative periods presented. As this accounting standard only requires enhanced disclosure, the adoption of this standard will not impact the Company's consolidated financial position, results of operations or cash flows. NOTE 2 – FAIR VALUE DISCLOSURES Cash and cash equivalents: Cash and cash equivalents at April 30, 2013 and January 31, 2013 amounted to $39,398,603 and $33,305,908 respectively. The cash and cash equivalents balance at April 30, 2013 was comprised of the following: (i) cash amounting to $17,258,237 and (ii) cash equivalents consisting of money market funds amounting to $22,140,366.The Company places its cash deposits and temporary cash investments with financial institutions, that at times, may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limit.At April 30, 2013, the Company’s cash and cash equivalents were held at 19 financial institutions. Short-term investments: Short-term investments at April 30, 2013 and January 31, 2013 amounted to $512,325 and $1,022,266, respectively.The short-term investment balance at April 30, 2013 was comprised of two certificates of deposit with twelve month maturity dates. The short-term investment balance at January 31, 2013 was comprised of four certificates of deposit with twelve month maturity dates. Long-term investments: There were no long-term investments at April 30, 2013 and January 31, 2013. The Company evaluates the creditworthiness of the financial institutions and financial instruments in which it invests. Debt: The estimated fair value and carrying amount of debt were as follows: April 30, January 31, Fair value $ $ Carrying amount Valuations for debt are determined based on borrowing rates currently available to the Company for loans with similar terms and maturities. The Company uses an interest rate swap (see Note 7) to minimize its exposure to fluctuations in interest rates.The interest rate differential to be paid or received under these agreements is recognized over the term of the loan and is included in interest expense. The Company’s financial instruments are not held for trading purposes. 8 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Fair value measurements: ASC Topic 820, “Fair Value Measurements and Disclosures”, defines fair value, provides guidance for measuring fair value and requires certain disclosures.This standard discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost).The standard utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following tables summarize the basis used to measure the Company’s financial assets (liabilities) at fair value on a recurring basis in the consolidated balance sheets at April 30, 2013 and January 31, 2013. Balance at April 30, 2013 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash and cash equivalents $ $ $
